Case 1:19-cv-01128-KD-MU Document 12 Filed 05/29/20 Page 1 of 1                PageID #: 31




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION


TINA J. CARSON,                          :

      Plaintiff,                         :

vs.                                      :         CA 19-1128-KD-MU

WORLD MARINE, etc.,                      :

      Defendant.

                                        ORDER

      After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and there having been no objections filed, the report and

recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B) and

dated May 4, 2020 (doc. 11) is ADOPTED as the opinion of this Court.

      Accordingly, Tina J. Carson’s Title VII discrimination lawsuit (Doc. 1) is

DISMISSED with prejudice, pursuant to Fed.R.Civ.P. 41(b), due to her failure to

prosecute this action by complying with this Court’s lawful Order dated April 1, 2020 and

because this action is indisputably time-barred.

      DONE this the 29th day of May 2020.



                                         s/ Kristi K. DuBose
                                         KRISTI K. DuBOSE
                                         CHIEF UNITED STATES DISTRICT JUDGE
